Citation Nr: 1721560	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for myocardial infarction, claimed as chest pain.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992 and May
1995 to September 1997.  Service in South West Asia is evidenced in the record.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for myocardial infarction, claimed as chest pain.


FINDINGS OF FACT

1.  In September 2007 the Veteran was involved in an altercation with his neighbor, after which he suffered a heart attack and was subsequently diagnosed with a myocardial infarction.

2.  In June 2015 a VA examiner opined that the myocardial infarction is most likely a result of the September 2007 trauma.

3.  The preponderance of the evidence is against a finding that any cardiac condition
was incurred during active service or is causally or etiologically related to any
disease injury or incident during service.  There was no diagnosis of myocardial infarction prior to September 2007 and prior examinations marked the Veteran's coronaries as normal.


CONCLUSION OF LAW

A cardiac condition was not incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to any service connected disability.  38 U.S.CA §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2016) 38 CFR §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent October 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he developed a myocardial infarction, claimed as chest pain, as the result of active service.  In May 1995 the Veteran was admitted to the hospital following a syncopal episode while in service.  On the day of admission the Veteran developed the sudden onset of chest pain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Under 38 U.S.C.A. § 1117 (a)(1) (2016), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from January 1991 to May 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In May 1995 the Veteran began experiencing syncopal episodes.  The Veteran subsequently went to the hospital where he developed the sudden onset of chest pain.  The Veteran described the chest pain as a 3 on a scale of 1-10.  During a January 1996 examination, the Veteran was diagnosed with recurrent syncopal episodes, and non-cardiac chest pain.  

In October 2007, the Veteran was seen by Dr. D. Tingler, M.D. as a follow up from an emergency room visit in September 2007.  The examination notes that the Veteran was involved in an altercation with his neighbor in September 2007 during which he was shot and attacked with a hammer.  He was subsequently taken to the emergency room where he was treated for trauma and had NSTEMI which was deemed secondary to the trauma he endured during the altercation.  In November 2007 the Veteran was diagnosed with myocardial infarction.  In January 2008, the Veteran had a follow up visit at which point he reported having another hospital visit for chest pain, but that all the test turned out "okay."  

In March 2009 the Veteran again went to the emergency room for complaints of chest pain.  In a June 2009 examination the Veteran was noted as having normal coronaries.  In December 2009 the Veteran was subsequently service connected for recurrent syncopal episodes of uncertain etiology preceded by chest pain.

In a June 2015 VA examination, the Veteran reported daily "chest tightness" with increasingly severe sharp pain.  The Veteran further stated that the pain is worse when he is stressed or worried.  The examiner opined that the Veteran's condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran's "myocardial infarction and nonsustained episode of ventricular tachycardia were less likely as not related to his active duty service but secondary to trauma (GSW to Leg) ..."

In regards to whether or  not the Veteran's myocardial infarction was related to the his service connected syncopal episodes, the doctor opined that "There is no cardiac etiology to his syncope and no relationship with the cardiac conditions which he developed 10 years after his service." 

Lastly, in regards to whether or not the Veteran's myocardial infarction could be attributed to any known medical causation, the examiner opined that the  "Veteran has intermittent chest pain which has been deemed noncardiac via stress test and cardiac catherization.  The chest pain in service was thought to be related to anxiety. Veteran himself currently associates this pain with anxiety.  There is no "unknown illness" present."  Given the thoroughness of the examiner's opinion, the Board finds the June 2015 examination to be very probative.

The Veteran is competent to testify that he suffers from chest pain, but he is not competent to provide a medical opinion linking those symptoms to a specific disability and military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Moreover, he is already service-connected for recurrent syncopal episodes of uncertain etiology preceded by chest pain.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's infarction to military service despite his contentions to the contrary.  Rather, the disability has been found to be connected to his September 2007 altercation with his neighbor, after which, he was subsequently diagnosed with myocardial infarction.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2016).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myocardial infarction, claimed as chest pain, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


